DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.84(b).  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The subject matter of this application admits of illustration by photographs in Figs. 1-8.  In addition, Figs. 1-8 do not have sufficient quality for examination and satisfactory reproduction.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  Therefore, drawings in place of the photographs are required. No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact.  The specification appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "machining the back ground yarn", "it is machined loosely", "very open, breathable machining", "on the reverse", etc..
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "A temperature-regulating garment and air exchange system consisting of a fabric"
In claim 10, there is no antecedent basis in the specification for "where the performance characteristics required consist of: being slightly breathable, providing good insulation against the external environment, offering cushioning in order to protect the part against knocks and bumps, and guaranteeing high tensile strength and considerable extension"
Claim Objections 
Claims 1-5 are objected to because: 

Appropriate correction is required.
Claims 1-11 and 13 are objected to because of the following informalities: Claims 1-13 are replete with claim limitations lacking proper antecedent basis. Please refer to MPEP 2173.05(e) for guidance on providing proper antecedent basis for claim limitations. Briefly, to establish proper antecedent basis, the first time a claim limitation is recited it should generally be preceded by either the word "a" or "an" (e.g. "a zone"). Subsequent references to that claim limitation should generally be preceded by either the word "said" or "the" (e.g. "the zone"). Antecedent basis problems in the claims are often drafting oversights that are easily corrected and do not result in rejections under 35 USC 112(b) for indefiniteness (see MPEP 2173.0S(e)). Such instances of antecedent basis problems in claims 1-13 are covered here under the "Claim Objections" heading.  However, other instances of antecedent basis problems rise to the level of indefiniteness. A claim is indefinite when it contains words and phrases whose meaning is unclear (see MPEP 2173.0S(e)). Instances of antecedent basis problems in claims 1-12 which rise to the level of indefiniteness are covered below under the "35 USC 112" heading and result in rejection of the claims under 35 USC 112(b) (see below). Examiner further respectfully notes that effort has been made to identify all objectionable instances of antecedent basis. However, since the claims are replete with instances of lack of antecedent basis, the above listing of Claim Objections may not be conclusive and Applicant is required to review every claim for compliance with MPEP 2173.05(e).
Claims 1-11 and 13 are objected to because of the following informalities:
In Claim 1, 
line 4, "the structure" appears to read "a structure";
line 5, "the areas" appears to read "areas";
line 7, "the machining" appears to read "machining";
line 8, "the construction" and "the desired" appears to read "construction" and "desired" respectively;
lines 16-17, "the width" in two instances appears to read "a width", "the breathable area" appears to read "a breathable area", "the said third yarn" appears to read "the third yarn" or "said third yarn";
line 18, "the inner part" appears to read "an inner part";
line 19, "the outer part" appears to read "an outer part";
line 21, "the inside and the outside" appears to read "an inside and an outside";
Claim 2,  
line 11, "the width of the area" appears to read "a width of an area", and "the length" appears to read "a length";
line 13, "the differences" appears to read "differences";
Claim 3, 
line 3, "the external environment" appears to read "an external environment";
line 7, "the passage" appears to read "passage";
In claim 4, 
line 3, "the amount" appears to read "an amount";
lines 6-8, "the breathability" appears to read "a breathability", and "the grid elements" appears to read "grid elements", "the portion" appears to read "a portion;
line 9, "the external and internal surfaces of the elements" appears to read "external and internal surfaces of the grid elements";
line 11, "the portion" appears to read "a portion";
In claim  5, 
line 3, "the amount" appears to read "an amount";
line 4, "the perspiration absorption capacity" and "the layout" appear to read "a perspiration absorption capacity" and "a layout" respectively;
line 6, "the said third yarn" appears to read "the third yarn" or "said third yarn";
lines 7-8, "the base fabric" appears to read "the fabric";
line 9, "the movement" appears to read "movement";
line 10, "the presence" appears to read "presence";
line 11, "the portion" appears to read "a portion";
In claim 6, line 7, "the stitches" and "the ribbing structure" appear to read "stitches" and "a ribbing structure" respectively;
In claim 7, line 3, "the Greek fret pattern" appears to read "a Greek fret pattern";
In claim 8, 
line 2, "said ribbing" appears to read "said ribbing structure";
line 3, "the sides" and "the decreasing need" appear to read "sides" and "decreasing need" respectively;
line 4, "the central area" appears to read "a central area"
In claim 9, 
lines 2-3, "the structure of the ribbing" appears to read "the ribbing structure";
line 5, "the said cells" appears to read "the cells" or "said cells";
In line 10, lines 4-5, "the external environment" appears to read "an external environment";
In claim 11, 
line 7, "the temperature" appears to read "a temperature";
lines 8-9, "the wearer" appears to read "a wearer";
In claim 13, there is a redundant period at the end.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations "in the machining", "the said third yarn being machined" and "the said machining being repeated".  Similarly, claims 2-3, 5-6, 9-12 all recited the terms "machining" or "machined".  However, the original disclosure fails to provide any detail with respect to by what means the third yarn is machined.  It is noted that the term "machine" when used as verb has a very broad scope of meaning and encompasses all kinds of operations on a machine.  There is a lack of written description for these limitations and/or terms.  A person skilled in the art would not recognize a description of the invention defined by the claims in the applicant’s disclosure.
Claims 2-13 each depend from claim 1 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-13 comprise multiple instances of text other than reference characters embedded within a pair of parenthesis, which render the claims indefinite.  It is unclear whether the embedded text is recited as part of the claimed invention.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The preamble of claim 1 recites "A temperature-regulating garment and air exchange system", which renders the claim indefinite.  The preamble appears to recite both a garment and a system.  It is unclear what relationship is between the garment and the system.  For examination purposes, the limitation has been construed to be "A temperature-regulating garment comprising an air exchange system".
Claim 1 recites the "temperature-regulating garment and air exchange system consisting of a fabric", which renders the claim indefinite.  As addressed above, it is unclear whether Applicant is claiming a garment or a system or both.  It is further unclear whether the term "consisting of" refers to the garment or the system or both.  One of ordinary skill of the art would recognize that a garment generally comprising other element(s) than a single fabric.  Generally at least some additional sewing threads or adhesive would be used in a garment.  Does Applicant refer to a seamless garment?  How is the seamless garment manufactured?  It is noted that the original disclosure does not provide sufficient support for a seamless garment.  Further clarification is required.  For examination purposes, the limitation has been construed to be the air exchange system consisting of a fabric.
Claim 1 recites the limitations "the rear" and "the front", which render the claim indefinite. There is insufficient antecedent basis for these limitations in the claim.  It is noted that the terms "rear" and "front" are relative terms which are only meaningful when a reference is defined.  For 
Claim 1 recites the limitations "in the machining", "the said third yarn being machined" and "the said machining being repeated".  Similarly, claims 2-3, 5-6, 9-12 all recited the terms "machining" or "machined".  It is unclear what machining method is used in the claims.  The original disclosure fails to provide a standard for ascertaining these claimed features. Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term "machine" as a verb used in the claims has been construed to be any processing action on any textile processing machine.
Claim 1 recites the limitation "the said yarn", which renders the claim indefinite.  The claim has previously defined "a background yarn", "a base yarn" and "a third yarn".  It is unclear which yarn Applicant is referring to.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted "the said yarn" as "the third yarn".
Claims 1 and 4 each recites the limitation "thereof", which renders the claim indefinite. It is unclear what structure is being referred to using the word "thereof".
Claim 1 recites the term "a sort of" in multiple instances, which renders the claim indefinite.  The term "a sort of" generally means "to some extent" or "in some way or other"; therefore the term is a relative term.  However, the original disclosure does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained. 

Claims 2 and 11 each recite the limitation "the inside".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted "the inside" as "the inside of the fabric".
Claim 2 recites the limitation "the other two yarns", which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted "the other two yarns" as "the background yarn and the base yarn".
Claim 2 recite the limitations "the inside" and "the outside", which render the claim indefinite.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes examiner has interpreted "the inside" to be "the inside of the fabric", and "the outside" to be "the outside of the fabric".
Claim 3 recites the limitation "whose sections are very close together", which renders the claim indefinite.  First, it is unclear what structures Applicant is referring to by "whose sections".   Further clarification is required.
Claims 3, 6-7, 10 and 12 each recite the relative word "very", which renders the claims indefinite.  The term "very" is not defined by the claim; and the specification does not provide a standard for ascertaining the requisite degree. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the terms "thicker", "denser", "much more" "precisely", which are all relative terms which are only meaningful when a reference is defined.  However, the claim does not define any reference for each of the terms; and the specification does not provide a 
Claims 3 and 6 each recite the limitation "the grid", which renders the claim indefinite.  It is noted that claim 1 does not positively recite a grid.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted "the grid" as "a grid".
Claim 3 recites the limitation "the said fabric structure".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has set forth a fabric structure.  Claim 2 has defined a "machined structure".  It is unclear which structure Applicant is referring to by "the said fabric structure".  For examination purposes, the limitation has been construed to be a fabric structure defined by the machined structure in claim 2.
Claim 3 recites the limitation "those areas of the body", which renders the claim indefinite.  It is not clear which areas Applicant refers to.  In addition, there is insufficient antecedent basis for "the body" in the claim. For examination purposes, the limitation has been construed to be areas of a wearer's body.
Claim 4 recites the limitation "the grid layout", which renders the claim indefinite.  It is noted that claim 1 does not positively recite a grid or a grid layout.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted "the grid layout" to be "a layout of a grid".
Claim 4 recites the limitation "the area in question", which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which area is in question and in what question.  Further clarification is required.
Claim 4 recites the limitations "decreasing the further away it is from the portion most subject to perspiration and the closer it is to areas less subject to perspiration" and "decreases 
Claims 5 and 11 each recite the limitation "the inside", which render the claims indefinite.  There is insufficient antecedent basis for these limitations in the claims.  For examination purposes examiner has interpreted "the inside" to be "the inside of the fabric".
Claim 5 recites the limitation "the next", which renders the claim indefinite.  It is unclear which structure Applicant refers to.  For examination purposes, the limitation has been construed to be "a next rib".
Claims 6 and 11 each recite the limitation "this sector", which renders the claim indefinite.  It is noted that claim 1 does not define any sector.  For examination purposes, the limitation has been construed to be "a sector".
Claim 6 recites the limitation "extremely small", which renders the claim indefinite.  Both the terms "extremely" and "small" are relative terms.  The terms are not defined by the claim; and the specification does not provide a standard for ascertaining the requisite degree.  It is unclear what size of the ribs are considered as "extremely small".  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the grid structure", which renders the claim indefinite.  It is noted that claim 1 does not positively recite a grid or a grid structure.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted "the grid structure" to be "a structure of a grid".
Claim 7 recites the limitation "whose direction", which renders the claim indefinite.  The claim has indicated two directions, including a direction along secondary passages and a direction of air flow through the grid structure.  It is unclear which direction Application is 
Claim 7 recites the limitation "which is therefore eliminated exactly where it is found", which renders the claim indefinite.  First, it is unclear the terms "which" and "it" represent which item or structure.  Second, the claimed concept conveyed by "where it is found" is unclear.  Therefore, it is unclear what Applicant is claiming.  Further clarification is required.
Claim 10 recites the relative word "slightly", which renders the claim indefinite.  The term is not defined by the claim; and the specification does not provide a standard for ascertaining the requisite degree.  It is unclear how breathable the third area is to be considered as "slightly breathable".  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation "the sections of which", which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what sections Applicant is referring to.  Further clarification is required. 
Claim 10 recites the limitation "the predominance of the sections (20) are located inside", which renders the claim indefinite.  First, there is insufficient antecedent basis for "the sections (20)".  Second, the term "predominance" is a relative term which is not defined by the claim; however, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Third, the term "inside" is also a relative term which is not defined by the claim; therefore it is unclear which side is considered as "inside".  Further clarification is required.
Claim 11 recites the limitations "the body part" and "the body".  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes examiner has interpreted the limitations as a body part of a wearer and the wearer's body respectively.

Claim 11 recites the term "i.e.", which renders the claim indefinite.  It is not clear whether the limitation following "i.e." is recited as part of the claimed invention. Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 Claim 12 recites the limitation "that sector", which renders the claim indefinite.  It is noted that claim 1 does not define any sector.  For examination purposes, the limitation has been construed to be "a sector".
Claim 12 recites the limitation "the main knitting", which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what Applicant is referring to by "main knitting".  Further clarification is required.
Claim 13 recites the limitation "other material with equivalent characteristics", which renders the claim indefinite.  The phrase "other material with equivalent characteristics" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose what other material having equivalent characteristics as polypropylene.  Further clarification is required. 
Claims 2-13 each depend from rejected claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 3, 5, 7, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 3, 5, 7, 11, Applicant appears to claim parts of the human body which is not directed to statutory subject matter (i.e. human per se). See MPEP 2106, Section I. For example, claim 3 recites "the said fabric structure being provided in those areas of the body", and claim 5 recites "the machining is carried out to increase the amount of the third yarn (2) in contact with the skin".  It is respectfully suggested that a phrase such as "configured to", "fitted to", "adapted to", or "when … in use" to be used in the limitations.
Note
At the outset, it is noted that the claims define a plurality of limitations that do not have support in the original disclosure or are not clear when it comes to the claim language. Therefore, one of ordinary skill in the art are not able to understand the claim subject matter or what is being disclosed.  (See above objections and 112 rejections).  Therefore, for the purpose of applying prior art, claims 1-13 have been interpreted as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Polegato (US 2018/0338563 A1) in view of Rock (US 2008/0189824 A1).
Regarding claim 1, Polegato discloses a temperature-regulating garment (a garment; para. 0025; claim 49) comprising an air exchange system (three-dimensional knit spacer fabric 30; fig. 1; para. 0073; claim 49) consisting of 
a fabric (three-dimensional knit spacer fabric 30; fig. 1; para. 0073) composed of a background yarn (inner layer 36; fig. 1; para. 0073) which is visible on a rear (para. 0073) and a base yarn (outer layer 38; fig. 1; para. 0073) which is visible on the front of the fabric (para. 0073), which creates a structure of the garment (the fabric is used in the garment therefore creating a structure of the garment), characterised by the fact that, 
in the areas in which specific performance characteristics are required of the garment (and therefore of the fabric), a third yarn (resilient yarn 40; fig. 1; para. 0073) is introduced in the machining which allows the construction of a structure which lends the fabric the desired performance characteristics (fig. 1; para. 0073), 
the third yarn is added by inserting the said yarn into a portion of row of knitting (in weft knitting; fig. 1; paras. 0071, 0073) which is clearly defined in terms of the width thereof and which corresponds to the width of the breathable area to be obtained (as defined in terms of use), 
the third yarn being machined so as to run from the inner part of the fabric (see fig. 1; para. 0073) out to the outer part of the fabric (see fig. 1) and then back (defined by knitting the spacer fabric; see fig. 1), creating a sort of "Greek fret" between the inside and the outside of the fabric (defined by knitting the spacer fabric; see fig. 1) and the said machining is repeated along a certain number of rows in order to create a sort of grid (see fig. 1).
Polegato does not explicitly disclose wherein an area designed to absorb and expel perspiration and be breathable features a fabric structure obtained by machining the background yarn and the base yarn with a looser knit, i.e. openwork, with respect to other 
Regarding claim 2, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 1, and Polegato further discloses wherein 
said third yarn is connected to the background yarn and the base yarn (fig. 1; para. 0073) and is machined in such a way that, for a first section (see annotated fig. 1), the third yarn is on the inside of the fabric, then the third yarn runs through the knitting obtained with the other two yarns for a second section (see annotated fig. 1), then comes out to the outside for a third 
the insertion of the third yarn is repeated on a pre-established number of rows of knitting and for the width of the area desired (as defined in terms of use), and the length of the first (inner) section and of the third (outer) section may vary within inside the same row of knitting (may or may not vary), since the differences in size of the first and third sections correspond to a different capacity of the fabric to absorb perspiration and wick said perspiration away towards the outside (no definitive structure is defined).
Regarding claim 3, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 1, but Polegato does not disclose wherein an area designed to isolate the skin from the external environment features a machined structure in which the third yarn features a Greek fret form whose sections are very close together so as to obtain a thicker, denser fabric and the grid is much more compact and denser precisely to reduce breathability and the passage of air, the said fabric structure being provided in those areas of the body which need to maintain a certain temperature and avoid heat loss which would make muscles stiffer and the action thereof slower.  However, Rock teaches wherein an area (arm area 208; figs. 33-34; para. 0099) designed to isolate the skin from the external environment features a machined structure in which the third yarn features a Greek fret form whose sections are very close together so as to obtain a thicker, denser fabric and the grid is much more compact and denser precisely to reduce breathability and the passage of air (para. 0099), the said fabric structure being provided in those areas of the body which need to maintain a certain temperature and avoid heat loss which would make muscles stiffer and the action thereof slower (figs. 33-34; para. 0099).  Therefore, it would have been 
Regarding claim 4, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 1, but Polegato does not disclose wherein a grid layout is not regular since (in the fact that) the said layout varies according to the amount of perspiration present in an area, therefore the grid is shaped and configured according to both the area in question and the amount of perspiration produced and the breathability required so that the grid elements vary in size, decreasing the further away it is from the portion most subject to perspiration and the closer it is to areas less subject to perspiration and the external and internal surfaces of the elements obtained with the third yarn decreases the closer it is to the portion less subject to perspiration, since the need for breathability decreases.  However, Rock teaches wherein a grid layout is not regular since the said layout varies according to the amount of perspiration present in an area (grid layout is different in armpit areas 202 and arm areas 208 as a unitary knit, and transitions must exist between open mesh areas 232 and areas 208 with full knit construction; figs. 32-33; paras. 0098-0099), therefore the grid is shaped and configured according to both the area in question and the amount of perspiration produced and the breathability required so that grid elements 
Regarding claim 5, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 1, and Polegato further discloses  
the machining is carried out to increase the amount of the third yarn in contact with the skin (see annotated fig. 1), which increases the perspiration absorption capacity since the layout and physical characteristics of the third yarn ensure the perspiration is absorbed from the skin (fig. 1; para. 0082), 

Regarding claim 6, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 1, and Polegato further discloses 
the machining of this sector envisages that the grid previously disclosed comprises a plurality of horizontal ribs (see annotated fig. 1) with extremely small dimensions (selected thickness; para. 0074) obtained using the background yarn and the base yarn and holding the stitches so as to create the ribbing structure (see annotated fig. 1), which is surrounded by a knitted area (a surrounding area) which is very loose and breathable (comprising channels 32 that open at inner surface 36 that is loose and promotes air circulation; fig. 1; paras. 0073-0074).
Regarding claim 7, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 6, and Polegato further discloses wherein 
the ribs are interposed between the Greek fret pattern (see annotated fig. 1) by creating secondary passages (channels 32; fig. 1; para. 0073) of air in which the air moves transversely with respect to the air moved by the grid structure (fig. 1; paras. 0073-0074), whose direction is essentially perpendicular to the skin (fig. 1) so as to achieve air circulation in two directions with 
Regarding claim 8, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 6, and Polegato further discloses wherein 
said ribbing decreases in thickness towards sides of the area (see annotated fig. 1) due to the decreasing need for air passage further away from a central area, which is subject to a greater concentration of perspiration (no definitive structure is claimed).
Regarding claim 9, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 6.
Polegato does not explicitly disclose wherein, within the structure of the ribbing, there are high-breathability cells spaced at intervals so as to manage differing degrees of breathability and temperature regulation, the said cells (made using the background yarn with a machining which produces a loose knit to allow the passage of air) ensure there is also an exchange of air within the ribbing, so as to avoid creating areas with different temperatures which would limit breathability as well as uniform, adequate temperature regulation.
However, Fig. 1 of Polegato does appear to show wherein, within the structure of the ribbing, there are high-breathability cells (formed in knitting the inner layer 36; see annotated fig. 1) spaced at intervals (see annotated fig. 1) so as to manage differing degrees of breathability and temperature regulation (see annotated fig. 1), the cells (made using the background yarn with a machining which produces a loose knit to allow the passage of air) ensure there is also an exchange of air within the ribbing (see annotated fig. 1), so as to avoid creating areas with different temperatures which would limit breathability as well as uniform, adequate temperature regulation (the cells have such a function).  In addition, one ordinary skill of the art would 
Regarding claim 10, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 1, and Polegato further discloses wherein
in a third area (where the performance characteristics required consist of: being slightly breathable, providing good insulation against the external environment, offering cushioning in order to protect the part against knocks and bumps, and guaranteeing high tensile strength and considerable extension) (see fig. 1)  envisages a machined structure in which the third yarn features a Greek fret form (see annotated fig. 1), the sections of which are very regular and elastic (resilient yarn 40; see fig. 1; para. 0073), the predominance of the first sections are located inside of the fabric (see annotated fig. 1).
Regarding claim 11, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 1, and Polegato further discloses wherein
 during machining, the third yarn (pile yarn 40; fig. 1) is located on the inside (see annotated fig. 1), in contact with the skin (being capable of contacting the skin; fig. 2; para. 
Regarding claim 12, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 1, and Polegato further discloses wherein
when the third yarn is positioned on the outside of the fabric and is taut, a light and loose knit is obtained, which makes the garment very breathable in that sector because the machining is carried out using the background yarn for the main knitting and the base yarn and third yarn are used to create open stitches in the knitting and therefor promote the passage of air (the fabric meets the claimed requirement under the specified condition).
Regarding claim 13, Polegato and Rock, in combination, disclose the temperature-regulating garment and air exchange system according to Claim 1. Polegato does not explicitly disclose wherein said third yarn is made of polypropylene or other material with equivalent characteristics.  However, Polegato does disclose wherein said third yarn is hydrophobic and made of a resilient material such as polyester or nylon (paras. 0077, 0082).  One of ordinary skill of the art would recognize that polyester and/or nylon may have equivalent characteristics as polypropylene.  In addition, Polegato discloses wherein the third yarn may be made of the In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    585
    1093
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 2018/0338563 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732